DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group III in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground(s) that the gas generation regulator in JP 2016/088797 is something that is configured to, based on the assumption that chlorine dioxide gas is immediately generated due to the action of a pH adjuster, retain chlorine dioxide gas inside when its amount generated is large and release chlorine dioxide gas when its amount generated is small, to continuously release chlorine dioxide gas over an extended period of time.  This is not found persuasive because the gas generation regulator as disclosed in JP ‘797 can be sepiolite (a complex magnesium silicate) or talc (a magnesium silicate); therefore, they would naturally function as an activator inhibitor as the alkaline earth silicate used in the instant claimed invention (note instant claim 9).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2022.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slowly” in claims 5-8 is a relative term which renders the claims indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how long would it take for the activation inhibitor to mitigates an action of the activator in order to be considered as “slowly”.   As shown in Figure 2, the curve for without the presence of the activation inhibitor is significantly higher than the curve for with the activation inhibitor, even at a time close to zero, this appears that the activation inhibitor has an effect on the gas concentration soon after the reaction started, not “slowly” as required in the instant claims.
In the instant claim 6, it is unclear if the limitation in the parentheses is positively required.  If such limitation is positively required, it is unclear if “those” refers to the chlorine dioxide gas generating kit; it is unclear what is being excluded, 1) the presence of the catalyst or the amount, 2) sodium silicate pentahydrate is 2% or more or 3) both.  For the limitation “with respect to an amount of the liquid composition excluding the activator”, it is unclear how the percentage of sodium silicate pentahydrate could be based on “the liquid composition excluding the activator” when the first agent and second agent are not mixed together.  It is assumed that the kit comprises first agent and second agent which are respectively sealed in sealable containers (note claim 17) because if they are mixed together, the first and second agents would be consumed to generate chlorine dioxide, therefore, the “kit” would no longer exist.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6, 9-12, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Rege et al (2018/0179058).
von Rege ‘058 discloses an aqueous composition that includes an activator, a chlorite ion source, and water.  The aqueous composition may produce chlorine dioxide upon contact with an acid (note paragraph [0047]).  The aqueous composition is considered as the claimed first agent.  The acid is considered as the claimed activator and as the second agent.
von Rege ‘058 further discloses that the pH of the aqueous composition may be at least 10.39 (note paragraph [0049]).  The alkalinity of the aqueous composition may be provided by, at least, the chlorite ion source.  The aqueous composition may also include a separate source of alkalinity.  As separate source of alkalinity may include at least one selected from the group consisting of hydroxides, carbonates, silicates and amines.  Examples of silicates that may be included in the aqueous composition include sodium silicate, potassium silicate, magnesium silicate, etc. (note paragraph [0050]).  The silicates as disclosed in von Rege ‘058 is considered as the claimed activation inhibitor.
	The “comprising” of the instant claims does not exclude the presence of the “activator” in von Rege ‘058.  The activator in von Rege ‘058 may include a reducing agent and/or a catalyst (note paragraph [0051]).
	For the instant claims 5-6, it would have been obvious to one of ordinary skill in the art to provide the silicates with the chlorite solution or the acid solution as long as they would serve their intended purpose. 
	For the instant claims 9-10, von Rege ‘058 discloses that the silicates can be sodium silicate or magnesium silicate (note paragraph [0050]).
	For the instant claims 11-12, 14, 16 the acid in von Rege ‘058 can be inorganic acid, such as nitric acid, phosphoric acid, sulfuric acid or organic acid, such as acetic acid, etc. (note paragraph [0063]).
	For the instant claim 17, since it is known in the art that chlorine dioxide should be produced as needed, it would have been obvious to one skilled in the art to store the aqueous composition and the acid separately in sealable containers.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Rege ‘058 in view of JP 201-088797.
	von Rege ‘058 is applied as stated above.
	The difference is von Rege ‘058 does not disclose a gel composition.
	JP ‘797 discloses a method for generating chlorine dioxide from a gel composition.  The gel is obtained by adding a water-absorbing resin (note English abstract).
	It would have been obvious to one of ordinary skill in the art to further add a water-absorbing resin to the aqueous composition of von Rege ‘058 to obtain a gel, because JP ‘797 suggests that the use of a gel composition to produce chlorine dioxide is desirable.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Rege ‘058 as applied to claim 5 above, and further in view of 2017/0157904.
	The difference not yet discussed is von Rege ‘058 does not disclose the use of sodium metaphosphate or sodium dihydrogen pyrophosphate as an acid source.
	Abbott ‘904 discloses that for an “acid-releasing compound, i.e. a compound that in the presence of moisture can generate acid and hydronium ions, which hydronium ions can react with chlorite ions to form ClO2 gas, acids, such as phosphoric acid, or acid salts, such as polyphosphates, sodium metaphosphates, etc. can be used (note paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art to use any suitable acid salts, especially phosphate salts, as the acid source in the process of von Rege ‘058, as suggested by Abbott ‘904 because the acid salts, in the presence of moisture could generate acid and hydronium ions.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734